EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip J. Hoffmann on 08 June 2022.

The application has been amended as follows: 

	in claim 2, the term --is-- has been added after "fluoropolymer" on line 2 of the claim.

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a photovoltaic module installed on a roof deck comprising a solar cell, a 0.5-1.8 mm thick encapsulant that encapsulates the solar cell, and a frontsheet adjacent to the encapsulant.  The front sheet comprises a 2.5-4 mm thick glass layer, a 0.01-0.5 mm thick fluoropolymer layer, and a 50-700 m thick adhesive layer directly adhering the glass layer to the fluoropolymer layer.  The fluoropolymer layer is the outermost layer of the module opposite the roof deck.
	Kourtakis et al. (US 2010/0159221 A1) and Kim et al. (US 2015/0340516 A1) represent the closest prior art.  However, the examiner agrees with the applicant that neither reference teaches or fairly suggests the claims as currently constructed.  Regarding Kourtakis et al., the examiner agrees with the applicant (see the paragraph bridging pages 8 and 9 in the reply filed 03 June 2022) that this reference cannot be said to teach or fairly suggest a photovoltaic module having a frontsheet comprising glass layer that is directly bonded to a fluoropolymer layer via an adhesive layer wherein the fluoropolymer layer is the outermost layer.  Regarding Kim et al., the examiner agrees with the applicant (see the paragraph bridging pages 10 and 11 in the reply filed 03 June 2022) that this reference cannot be said to teach or fairly suggest a photovoltaic module having a frontsheet comprising a glass layer that is directly adhered to a fluoropolymer layer by means of an adhesive layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

U.S. Patents #21 and #23 in the IDS filed 03 June 2022 have been lined through because there is no US 7,824191 B2 issued 2010-11-02 to Podirsky or US 8,210,570 B2 issued 2012-07-10 to Railkar et al.  Likewise, U.S. Patent Application Publication #44 in the IDS filed 03 June 2022 has been lined through because there is no US 2008/0315061 A1 to Placer et al. published 2008-02-14.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787